UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):August 28, 2015 OPEXA THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Texas 001-33004 76-0333165 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2635 Technology Forest Blvd., The Woodlands, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(281) 272-9331 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders for Opexa Therapeutics, Inc. (“Opexa”) was held on August28, 2015 (the “Annual Meeting”).Four proposals were submitted to shareholders as described in the 2015 Proxy Statement and were approved by shareholders at the Annual Meeting.The proposals and the results of the shareholder votes are as follows. 1. Broker For Withheld Non-Votes Proposal to elect six directors for one-year terms: Timothy C. Barabe Hans-Peter Hartung Gail J. Maderis Michael S. Richman Scott B. Seaman Neil K. Warma 2. Broker For Against Abstain Non-Votes Proposal to approve an amendment to the Restated Certificate of Formation to increase the number of authorized shares of common stock to 150 million 0 3. Broker For Against Abstain Non-Votes Proposal to approve an amendment to the Restated Certificate of Formation to effect a reverse stock split of the common stock, as determined by the Board of Directors in its discretion, of a ratio of not less than 1-for-4 and not more than 1-for-8 0 4. Broker For Against Abstain Non-Votes Proposal to ratify the appointment of MaloneBailey, LLP as independent auditors for the fiscal year ending December 31, 2015 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPEXA THERAPEUTICS, INC. Dated: September 3, 2015 By: /s/Karthik Radhakrishnan Karthik Radhakrishnan Chief Financial Officer 3
